Order appointing receivers reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The order appointing receivers herein was improvidently made as no sufficient basis for the appointment of receivers appears in this record. (Civ. Prac. Act, § 974; Gen. Corp. Law, § 150;* Nobis v. Nobis, 193 App. Div. 218; Fenn v. Ostrander, Inc., 132 id. 311; Miller v. Albertina Realty Co., Inc., 198 id. 340.) The provision restraining the prosecuting of actions in the Federal courts is erroneous. (Wheeler v. Vimalert Co., Ltd., 235 App. Div. 643, and cases cited therein.) In any event when the Federal court receivers were appointed, the property was not in the constructive possession of the State court and no fraud in respect to jurisdiction was perpetrated upon the Federal court by way of inducing it to take actual possession through its receivers as a consequence of fraud or improper conduct operating to mislead the plaintiffs herein. (Harkin v. Brundage, 276 U. S. 36.) Young, Kapper, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs on the second ground stated.

 Amd. by Laws of 1929, chap. 650.— [Rep.